DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention refers to a generic image sensor and is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 17, 19, 20, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikuma (US 2019/0288020).

Claim 1, Ikuma teaches an image sensor (solid-state imaging apparatus 1; paragraph 0069) comprising:
a pixel array (pixel array 10; paragraph 0070 and Fig. 1) including a plurality of pixel groups (see pixel groups GS5, GS6; paragraph 0193 and Fig. 17) each including first pixels to which a first conversion gain (high-sensitivity pixels PD1,PD2 having a high conversion gain; see paragraph 0178) is applied and second pixels to which a second conversion gain is applied (low-sensitivity pixels K1,K2 having low conversion gain; paragraph 0178);
a readout circuit configured to receive a first pixel signal corresponding to the first pixels and a second pixel signal corresponding to the second pixels through a single readout with respect to each of the plurality of pixel groups (vertical signal line 19 is disposed per column of pixel circuits to propagate pixel signals from PD1, PD2, K1, K2 to column processor 26 and signal processor 70; paragraph 0175 and Figs. 1, 14), generate first image data, based on first pixel signals of the plurality of pixel groups (see RGB pixel signals of Fig. 19B), and generate second image data, based on second pixel signals of the plurality of pixel groups (see K1 and K2 signals of Fig. 19B); and
an image signal processor configured to generate output image data by merging the first image data and the second image data in units of a pixel group (signal processor 70 generates a synthesized pixel signal based on first RGB data and second K1, K2 data; see Figs. 19A,B).

Claim 3, Ikuma further teaches wherein each of the first conversion gain and the second conversion gain is a high conversion gain or a low conversion gain (high-sensitivity pixels PD1, P2 have high conversion gain and low-sensitivity pixels K1, K2 have low conversion gain; paragraph 0178).

Claim 4, Ikuma further teaches wherein each of the plurality of pixel groups comprises: 2n first pixels and 2n second pixels, wherein n is a positive integer (see pixel groups GS5, GS6 each having first pixels PD1, PD2 and second pixels K1, K2; paragraph 0193 and Figs. 14, 17).

Claim 5, Ikuma further teaches wherein the first pixels of each of the plurality of pixel groups comprise: red pixels, blue pixels, first green pixels, or second green pixels (see high-sensitivity Green and Blue pixels of GS5; paragraph 0191 and Fig. 17), and wherein the second pixels of each of the plurality of pixel groups comprise: white pixels or yellow pixels (see low-sensitivity pixels K1, K2 having neutral-density gray filter; paragraph 0060).

Claim 6, Ikuma further teaches wherein the first pixels and the second pixels of each of the plurality of pixel groups comprise: red pixels, blue pixels, first green pixels, or second green pixels (see high-sensitivity Green and Blue pixels of GS5; paragraph 0191 and Fig. 17. Low-sensitivity pixel K can also be adjusted by applying a ND filter to a RGB filter; paragraph 0109.

Claim 17, Ikuma teaches an electronic device (see Fig. 1) comprising:
an image sensor (solid-state imaging apparatus 1; paragraph 0069) in which a plurality of pixel groups (see pixel groups G1, G2; paragraph 0193 and Fig. 17) each including a plurality of pixels are arranged (see Fig. 17), the image sensor being configured to generate a plurality of pixel signals corresponding to a plurality of conversion gains (high-sensitivity pixels PD1 and PD2 having high conversion gain and low-sensitivity pixels K1 and K2 having low conversion gain; paragraph 0178) through a single readout with respect to each of the plurality of pixel groups (see vertical signal line 19 to readout pixel signals of PD1, PD2, K1, K2 of the pixel group of Fig. 14), generate a plurality of pieces of image data corresponding to the plurality of pixel signals, based on the plurality of pixel signals, and generate output image data by merging the plurality of pieces of image data (pixel signals are used to generate low-sensitivity and high-sensitivity frames; paragraph 0196-0197); and
a processor configured to perform image processing on the output image data (signal processor 70 generates a synthesized pixel signal; see Figs. 19A, 19B).

Claim 19, Ikuma further teaches wherein, each of the plurality of pixel groups comprises: first RGB pixels corresponding to a first conversion gain (see RGB pixels of G1; Fig. 17); and
white pixels corresponding to a second conversion gain (see low-sensitivity pixels K1, K2 having neutral-density gray filter; paragraph 0060), and 
the image sensor is further configured to generate a first pixel signal corresponding to the first RGB pixels and a second pixel signal corresponding to the white pixels with respect to each of the plurality of pixel groups (see high-sensitivity RGB frames and low-sensitivity K1,K2 frames generated and output to signal processor 70; paragraph 0196-0197 and Fig. 19A,B).

Claim 20, Ikuma further teaches wherein, each of the plurality of pixel groups comprises: first RGB pixels corresponding to a first conversion gain (first high-sensitivity RGB frame (Long); paragraph 0196 and Figs. 19A,B); and
second RGB pixels corresponding to a second conversion gain (second high-sensitivity frame (Middle); paragraph 0196 and Figs. 19A,B), and the image sensor is further configured to generate a first pixel signal corresponding to the first RGB pixels and a second pixel signal corresponding to the second RGB pixels with respect to each of the plurality of pixel groups (see first high-sensitivity frame (L) and second high-sensitivity frame (M); paragraph 0196 and Fig. 19B) .

Claim 22, Ikuma further teaches wherein, the image sensor is further configured to generate a first output image data corresponding to a first frame section (low-sensitivity frame K1,K2 input to signal processor 70 from image sensor; Fig. 19A,B) and second output image data corresponding to a second frame section (high-sensitivity RGB frames input to signal processor 70 from image sensor; Fig. 19A,B), and the processor is further configured to generate multi-frame image data by merging the first output image data and the second output image data (signal processor 70 generates synthesized pixel signal from the input frames; Fig. 19A,B) 

Claim 23 is analyzed and rejected as a method for operating the image sensor of claim 1. 

Claim(s) 1-6 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim (US 2018/0191974 A1).

Claim 1, Shim teaches an image sensor (“image sensor 110;” paragraph 0030) comprising:
a pixel array including a plurality of pixel groups (see 4x4 pixel group of Fig. 3 that may be repeated; paragraph 0044) each including first pixels to which a first conversion gain is applied (first pixels may be connected to first conversion gain control lines to have a first conversion gain; paragraph 0083, 0089) and second pixels to which a second conversion gain is applied (second pixels may be connected to second conversion gain control lines to have a second conversion gain; paragraph 0083, 0089);
a readout circuit configured to receive a first pixel signal corresponding to the first pixels and a second pixel signal corresponding to the second pixels through a single readout with respect to each of the plurality of pixel groups (each column of pixels is read through a single readout line Vout; paragraph 0046 and Fig. 3), generate first image data, based on first pixel signals of the plurality of pixel groups, and generate second image data, based on second pixel signals of the plurality of pixel groups (high-illumination image may be obtained from the first pixels and a low-illumination image may be obtained from the second pixels; paragraph 0089); and
an image signal processor configured to generate output image data by merging the first image data and the second image data in units of a pixel group (high conversion gain pixels and low conversion gain pixels are mixed to realize a clear image; paragraph 0123).

Claim 2. The image sensor of claim 1, wherein, with respect to each of the plurality of pixel groups, the first pixel signal is read out by summing first pixel values of the first pixels, and the second pixel signal is read out by summing second pixel values of the second pixels.

Claim 3, Shim further teaches wherein each of the first conversion gain and the second conversion gain is a high conversion gain or a low conversion gain (first pixels may have a low conversion gain and the second pixels may have a conversion gain higher than the first conversion gain; paragraph 0089).

Claim 4, Shim further teaches wherein each of the plurality of pixel groups comprises: 2n first pixels and 2n second pixels, wherein n is a positive integer (see 4x4 pixel group of Fig. 3).

Claim 5, Shim further teaches wherein the first pixels of each of the plurality of pixel groups comprise: red pixels, blue pixels, first green pixels, or second green pixels (see paragraph 0054), and wherein the second pixels of each of the plurality of pixel groups comprise: white pixels or yellow pixels (some pixels may include color filters that transmit yellow and/or white light; paragraph 0054).

Claim 6, Shim further teaches wherein the first pixels and the second pixels of each of the plurality of pixel groups comprise: red pixels, blue pixels, first green pixels, or second green pixels (paragraph 0054).

Claim 23 is analyzed and rejected as a method for operating the image sensor of claim 1. 

Allowable Subject Matter
Claims 2, 8-16, 18, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696